Citation Nr: 0705436	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-10 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant may be recognized as the common law 
wife of the veteran for the purpose of receiving VA death 
benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to October 1969.  
The veteran died in November 2003.  The appellant is claiming 
to be his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1. The veteran and the appellant are shown to have divorced 
in January 2003.  The veteran died in November 2003.

2.  The veteran and the appellant are not shown to have 
produced any children from their union.

3.  Following their divorce, the veteran and the appellant 
are not shown to have manifested a mutual agreement to enter 
into a relationship as husband and wife.


CONCLUSION OF LAW

The appellant cannot be recognized as the common law wife of 
the veteran.  38 U.S.C.A. §§ 103, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.1(j), 3.50, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, in a December 2003 letter, the RO provided 
timely notice to the appellant regarding what information and 
evidence is needed to substantiate her claim, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claim. The Board notes that the 
letter from the RO did not advise the appellant of the 
information and evidence necessary to establish an effective 
date in the event that benefits were awarded.  However, in 
light of the denial of the veteran's claim, any question as 
to the proper effective date to be assigned is rendered moot.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the appellant with the development of 
her claim.  The record includes the appellant's and veteran's 
marriage and divorce certificates, numerous affidavits, 
statements from both the appellant and veteran, and financial 
documents.  As such, the Board finds that the record as it 
stands now includes sufficient evidence to decide the claim 
at hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence she should submit 
to substantiate her claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

Analysis

The appellant seeks VA death benefits based on the veteran's 
death.  She asserts that she and the veteran had a common law 
marriage at the time of his death and that she should be 
recognized as his surviving spouse.  

Generally, when the veteran dies from a service-connected 
disability, VA will pay DIC to the surviving spouse.  38 
U.S.C.A. § 1310.  Even if the cause of the veteran's death is 
not service- connected, the surviving spouse of a veteran may 
receive pension due to the veteran's non-service-connected 
death.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3.  The term 
'surviving spouse' means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50.  
'Marriage' means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j)

The appellant contends that, even though they were divorced, 
she and the appellant continued to live together as husband 
and wife and had a common law marriage at the time of his 
death.  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage, including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

While the state of South Carolina recognizes common law 
marriages, they are predicated on a present intent to enter 
into a marriage contract.  "It is essential to a common law 
marriage that there shall be a mutual agreement between the 
parties to assume toward each other the relation of husband 
and wife."  Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 
647, 651 (1960).

The intent in marriage is usually evidenced by a public and 
unequivocal declaration of the parties, but that is not 
necessary; the intent may exist though never public and 
formally declared; nevertheless the intent must exist. . . . 
It is true that when the intent has not been formally and 
publicly declared, . . . it may yet rest in circumstances.  
Kirby v. Kirby, 270 S.C. 137, 140, 241 S.E.2d 415, 416 (1978) 
(quoting Tedder v. Tedder, 108 S.C. 271, 276, 94 S.E. 19, 20 
(1917)).

Two lines of South Carolina common law marriage cases have 
emerged over the years.  Barker v. Baker, 330 S.C. at 367, 
499 S.E.2d at 506 (1998) .  The first provides that a common 
law marriage may be proved by a preponderance of the 
evidence.  Kirby, 270 S.C. at 140, 241 S.E.2d at 416; Ex 
parte Blizzard, 185 S.C. 131, 133, 193 S.E. 633, 634 (1937).  
The second line is based on "a strong presumption in favor of 
marriage by cohabitation, apparently matrimonial, coupled 
with social acceptance over a long period of time."  Barker, 
330 S.C. at 367, 499 S.E.2d at 506.

Although there are numerous affidavits which report that the 
veteran and the appellant lived as man and wife until the 
veteran's death, such evidence is contradicted by other 
evidence, including the veteran's own statements regarding 
his marital status.  

The evidence of record shows that the veteran and the 
appellant were married in December 1997.  The marriage 
license shows that the appellant and veteran reported living 
in separate residences at the time.

An August 2002 VA form shows that the veteran designated his 
mother as a beneficiary and his brother as an alternative 
beneficiary.  The appellant was not listed as a beneficiary 
of any type.

A January 2003 decree shows that the veteran and the 
appellant were divorced on January [redacted], 2003 and that no 
children were born of the union.

Shortly thereafter, in a statement dated on February 21, 
2003, the veteran asked VA to terminate his married status 
and to pay him as a single veteran as per his attached 
January 2003 divorce decree.

The evidence of record shows that the veteran died in 
November 2003.  In a December 2003 application for Dependency 
and Indemnity Compensation benefits, the appellant stated 
that she lived with the veteran from the date of their 
marriage until the date of his death and then stated "we 
separated August [redacted], 2002.  I moved back into the home 
February [redacted], 2003.  I cared for (the veteran) until he 
died."

The appellant has submitted numerous statements from 
individuals purporting to know the appellant and the veteran.  
These statements all allege that the appellant moved back 
into her "marital home" with the veteran on February [redacted], 
2003 and cared for him until he died.  The majority of the 
statements claim that the veteran and the appellant lived 
together as husband and wife during this time period and 
presented themselves to others as husband and wife.

Additionally, a March 2004 statement from C. B. states that 
the appellant and the veteran lived together from 1992 
forward and that they intended to re-marry on December [redacted], 
2003.

On the other hand, an April 2004 statement from the veteran's 
brother, M. S., stated that in November 2003 the veteran told 
him that he had no interest in a romantic relationship with 
the appellant and that she was at his residence performing 
laundry and other chores which she was paid for.  Also, an 
April 2004 statement from the veteran's brother, J. S., 
stated that the veteran dated several women after his divorce 
from the appellant and that the appellant was paid to do 
chores at the veteran's home near the time of his death.  
Finally, the Board notes the April 2004 statement from the 
veteran's mother which states that after the veteran became 
incontinent in 2003, he hired the appellant to take care of 
his clothing and personal hygiene.  She stated that when she 
discussed this arrangement with the veteran, he stated that 
he would never consider the appellant to be a wife, nor would 
he marry her again.

In May 2004, the appellant submitted evidence that she and 
the veteran had a joint checking account as late as November 
2003.  Additionally, she submitted a May 2003 letter from the 
Social Security Administration (SSA) showing that she 
selected the veteran as her representative payee.  Finally, 
she submitted VA treatment records which contain references 
to the appellant as the veteran's wife in 2003.

The Board acknowledges the appellant's statements and the 
statements from numerous individuals which all allege that 
although the veteran and the appellant were divorced in 
January 2003, the appellant moved back into their home on 
February [redacted], 2003 and lived with the veteran as his common 
law wife until the veteran's death in November 2003.  The 
Board also acknowledges that some of these statements allege 
that the veteran and the appellant intended to re-marry in 
December 2003.

However, these statements are contradicted by the affidavits 
from two of the veteran's brothers and the veteran's mother, 
which all state that the appellant was at the veteran's home, 
and presumably stayed the night on some occasions, strictly 
in the role as a paid caregiver and that the veteran had 
expressed to them in November 2003 that he did not consider 
the appellant to be his wife and did not have any intention 
to marry her again.

As noted previously, in order to establish a common law 
marriage, there must be a showing of mutual agreement between 
the parties to assume toward each other the relation of 
husband and wife.  Assuming for the sake of argument only the 
veracity of the appellant's statements that she considered 
herself to be in a common law marriage with the veteran at 
the time of his death, the question before the Board becomes 
whether or not the veteran considered himself to be in a 
common law marriage with the appellant at the time of his 
death.  

The Board notes the documents from the bank showing a joint 
checking account, the documents from SSA showing that the 
appellant had designated the veteran as a representative 
payee, and the documents from the VA medical facility showing 
references to the appellant as the veteran's wife as late as 
November 2003.  However, these documents only show, at best, 
that the appellant assumed the relationship of wife toward 
the veteran; they do not establish intent on the part of the 
veteran to consider the appellant his common law wife.  
Clearly the SSA records only reflect that the appellant 
designated the veteran as a payee.  As such, this document 
only speaks to the appellant's intent; not the veteran's.  
Additionally, it is unclear from the VA treatment records if 
the references to the appellant as the veteran's wife were 
based on her holding herself out to be the veteran's wife, 
the veteran holding her out to be his wife, or simply based 
on an assumption by the caregiver.  As such, these documents 
also do not speak to the veteran's intent toward the 
appellant.  Finally, the Board does not find the joint 
checking account documents from 2003 to be persuasive as to 
the veteran's intent regarding his relationship with 
appellant as joint checking accounts are commonly held 
between individuals other than husband and wife.  

Additionally, the Board notes that although the March 2004 
affidavit from C. B. states that the veteran and the 
appellant had lived together since 1992, the 1997 marriage 
license shows that they listed separate residences at the 
time of their marriage.

Finally, the Board finds that the most probative piece of 
evidence regarding the veteran's intent as to his 
relationship with the appellant is the document he signed on 
February [redacted], 2003, 14 days after the appellant alleges they 
moved back into together.  This document clearly states that 
the veteran considered himself divorced and that he wanted 
the appellant removed as his dependent for VA benefits 
purposes.  Of all of the evidence of record, this speaks the 
most directly the veteran's intent toward the appellant 
during the time period in question, from the January [redacted], 2003 
divorce to his death in November 2003.  

As such, the Board finds the veteran's February 2003 
statement coupled with the affidavits from his family members 
to be more probative than the appellant's statements and the 
affidavits and other evidence submitted by the appellant for 
the reasons described above.  

Thus, the preponderance of the evidence shows that, for the 
time between the divorce and his death, there was no showing 
that the veteran and the appellant intended to cohabitate or 
otherwise to again enter into a relationship as husband and 
wife.

As such, at the time of the veteran's death, the appellant 
and the veteran cannot be found to be married under common 
law or otherwise.  Accordingly, the appellant cannot be 
considered to have been the surviving spouse of the veteran 
and eligible for VA death benefits on that basis.


ORDER

The appellant is not recognized as the common law wife of the 
veteran for the purpose of receiving VA death benefits.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


